Citation Nr: 1543257	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-12 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for asthma.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities and as due to an environmental hazard of the Gulf War.


REPRESENTATION

Appellant represented by:	Marc Whitehead, Attorney


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to November 1987 and from December 1990 to May 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board notes that in a January 2012 rating decision, the Veteran's claim for entitlement to service connection for pansinusitis with nasal polyps, claimed as breathing problems, was granted.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities and as due to an environmental hazard of the Gulf War, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed April 1993 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for asthma.  No new and material evidence was received within the appeal period.
2.  The evidence received since the April 1993 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for asthma.

3.  It is at least as likely as not that the Veteran's asthma is etiologically related to active service.

4.  It is at least as likely as not that the Veteran's COPD is etiologically related to his now service-connected asthma.


CONCLUSIONS OF LAW

1.  The April 1993 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence received since the final April 1993 rating decision is new and material; the criteria to reopen the claim for service connection for asthma have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for asthma have been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, (West 2014); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2015).

4.  The criteria for service connection for COPD, as secondary to the service-connected asthma, have been met.  38 U.S.C.A. §§ 1110, 1131(West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the claims herein, the Board finds that all notification and development action needed to fairly adjudicate these claims has been accomplished.

II.  New and Material Evidence Analysis

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2015) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reviewing the evidence added to the claims folder since the April 1993 denial, the Board finds that additional evidence has been received which is sufficient to reopen the Veteran's claim.  At the time of the April 1993 denial, the Veteran had never had a Compensation and Pension (C&P) examination to determine the etiology of his asthma.  In April 2011, the Veteran had a VA examination to determine if his asthma was either caused by or related to his active service.  Additionally, at the time of the April 1993 denial, the Veteran had not submitted any lay statements in support of his claim.  In October 2010, the Veteran submitted lay statements from his buddy, who had also worked with the Veteran, and his spouse.  These statements noted that the Veteran had increasing respiratory problems after active service.  This evidence was not before the RO in April 1993 and it is not cumulative or redundant evidence then of record.  It raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that 38 C.F.R. § 3.156(b) contemplates additional development following reopening a claim in order to substantiate the claim).  Accordingly, the Board finds that new and material evidence has been added to the record since the April 1993 decision and the claim must be reopened.

III.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014)); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2015).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.310(a) (2015), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

IV.  Analysis

The Veteran asserts that his asthma and COPD are etiologically related to active service.


Asthma

The Veteran satisfies the first threshold element for service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  A Green Clinic report from October 2005 noted that the Veteran had a past medical history of asthma and that he currently had asthma.  A September 2010 VA treatment report noted that the Veteran's asthma was stable.  Additionally, a February 2011 otolaryngology report noted that the Veteran was taking Montelukast for his asthma.

The Veteran satisfies the second threshold element for service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  In an April 1991 Line of Duty determination, it was noted that after being on patrol for twelve hours, the Veteran had an asthma attack and was hospitalized for five days.  Afterwards, he was put on quarters for 48 hours and restricted to limited duty for 72 hours.  

On the Veteran's July 1982 Report of Medical History, he noted that he had asthma as a child.  On the Veteran's July 1982 Report of Medical Examination, the examiner noted that the Veteran's nose, sinuses, mouth and throat, and lungs and chest were all normal.  It was the Veteran himself who reported that he had childhood asthma. 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111 (West 2014), the VA must show by clear and unmistakable evidence both (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 2003; see also Wagner v. Principi, 370 F.3d 1089, 196 (Fed. Cir. 2004).  In this case, the Board notes that there is no evidence or medical records prior to the Veteran's July 1982 entrance examination.  As such, VA is unable to show by clear and unmistakeable evidence that the Veteran's asthma existed prior to service.  

As there is not clear and unmistakable (obvious and manifest) evidence that the Veteran's asthma preexisted service, the Board determines that the Veteran was presumed sound upon entrance.  As the Veteran was treated for asthma during service, this satisfies the second threshold element of service connection.

The Veteran satisfies the third threshold element of service connection, a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In an April 2011 C&P examination report, the examiner opined that the Veteran's asthma was not "caused by or secondary nor aggravated by military service."  The rationale provided was that the Veteran had a history of childhood asthma.  The examiner noted that the Veteran had one episode for an asthma flair-up during active service and concluded that this did not represent an aggravation of his childhood asthma, but merely indicated the natural progression of the disease.  Because the April 2011 C&P examination report was based on inaccurate facts, namely that the Veteran's asthma pre-existed service, the examiner's opinion that the Veteran's asthma during active service did not represent an aggravation of his childhood asthma, but was merely the natural progression of the disease, is in fact a positive nexus opinion between the Veteran's in-service asthma attack and his current asthma.

Based on the above analysis, the Board concludes that the Veteran's current asthma is etiologically related to active service and service connection is warranted.

COPD

In the April 2011 C&P examination report, the examiner noted that the Veteran's asthma had progressively worsened as evidenced by his multiple post-service treatments.  The examiner concluded that the Veteran's COPD was the natural progression of his childhood asthma.  This statement meets both threshold elements for secondary service connection.  It meets the first element, a current disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  It also meets the second element, that the Veteran's current disability, his COPD, was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability, his now service-connected asthma.  Id.  
As a result, service connection for COPD, as secondary to asthma is warranted.  38 C.F.R. § 3.310(a) (2015).
ORDER

Entitlement to service connection for asthma is granted.

Entitlement to service connection COPD, as secondary to asthma, is granted.


REMAND

In an April 2011 C&P examination report, the examiner opined that the Veteran's sleep apnea was not caused by nor secondary to military service, nor was caused by nor secondary to the Veteran's Gulf War experience.  The examiner noted that obesity was a major risk factor for the development of obstructive sleep apnea and further noted that the Veteran did not develop obstructive sleep apnea until many years after his service in the Gulf War.  The examiner concluded that the Veteran's obstructive sleep apnea was totally unrelated to his military service.  The Board notes that the examiner in the April 2011 C&P examination report never addressed whether the Veteran's sleep apnea could have been related to his service-connected pansinusitis or his now service-connected asthma and COPD.  As such, a new VA examination is necessary to determine the etiology of the Veteran's sleep apnea.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical, and private, records of all evaluations and treatment the Veteran received for sleep apnea.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. After obtaining any additional records to the extent possible, the Veteran should be afforded an additional VA examination to determine the nature and etiology of any current diagnosis of sleep apnea.  The claims folder and a copy of this remand should be made available to the examiner for review.  The examiner must indicate that the claims folder was reviewed.  

The examiner is requested to provide an opinion on:

a. Whether it is at least as likely as not (50 percent probability or greater) that the current sleep apnea had its onset in service, or is otherwise related to service, to include exposure to toxins in the Gulf War.  

The examiner is reminded that the term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

b. Whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was caused or chronically aggravated by his service-connected pansinusitis.

c. Whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was caused or chronically aggravated by his service-connected asthma.

d. Whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was caused or chronically aggravated by his service-connected COPD.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the baseline before the onset of the aggravation.

3. A complete rationale must be provided for any opinion expressed.  If the requested opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

4. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his attorney with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


